
	

114 HR 1607 : Ruth Moore Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1607
		IN THE SENATE OF THE UNITED STATES
		July 28, 2015Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to improve the disability compensation evaluation procedure
			 of the Secretary of Veterans Affairs for veterans with mental health
			 conditions related to military sexual trauma, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ruth Moore Act of 2015. 2.Reports on claims for disabilities incurred or aggravated by military sexual trauma (a)Annual reports (1)In generalSubchapter VI of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section:
					
						1164.Reports on claims for disabilities incurred or aggravated by military sexual trauma
 (a)ReportsNot later than December 1, 2015, and each year thereafter through 2019, the Secretary shall submit to Congress a report on covered claims submitted during the previous fiscal year.
 (b)ElementsEach report under subsection (a) shall include the following: (1)The number of covered claims submitted to or considered by the Secretary during the fiscal year covered by the report.
 (2)Of the covered claims listed under paragraph (1), the number and percentage of such claims— (A)submitted by each sex;
 (B)that were approved, including the number and percentage of such approved claims submitted by each sex; and
 (C)that were denied, including the number and percentage of such denied claims submitted by each sex. (3)Of the covered claims listed under paragraph (1) that were approved, the number and percentage, listed by each sex, of claims assigned to each rating percentage.
 (4)Of the covered claims listed under paragraph (1) that were denied— (A)the three most common reasons given by the Secretary under section 5104(b)(1) of this title for such denials; and
 (B)the number of denials that were based on the failure of a veteran to report for a medical examination.
 (5)The number of covered claims that, as of the end of the fiscal year covered by the report, are pending and, separately, the number of such claims on appeal.
 (6)For the fiscal year covered by the report, the average number of days that covered claims take to complete beginning on the date on which the claim is submitted.
 (7)A description of the training that the Secretary provides to employees of the Veterans Benefits Administration specifically with respect to covered claims, including the frequency, length, and content of such training.
 (c)DefinitionsIn this section: (1)The term covered claims means claims for disability compensation submitted to the Secretary based on a covered mental health condition alleged to have been incurred or aggravated by military sexual trauma.
 (2)The term covered mental health condition means post-traumatic stress disorder, anxiety, depression, or other mental health diagnosis described in the current version of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association that the Secretary determines to be related to military sexual trauma.
 (3)The term military sexual trauma means, with respect to a veteran, psychological trauma, which in the judgment of a mental health professional, resulted from a physical assault of a sexual nature, battery of a sexual nature, or sexual harassment which occurred during active military, naval, or air service..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
					
						
							1164. Reports on claims for disabilities incurred or aggravated by military sexual trauma..
 (3)Initial reportThe Secretary of Veterans Affairs shall submit to Congress an initial report described in section 1164 of title 38, United States Code, as added by paragraph (1), by not later than 90 days after the date of the enactment of this Act. Such initial report shall be in addition to the annual reports required under such section beginning in December 2015.
 (b)Sense of CongressIt is the sense of Congress that the Secretary of Veterans Affairs should update and improve the regulations of the Department of Veterans Affairs with respect to military sexual trauma by—
 (1)ensuring that military sexual trauma is specified as an in-service stressor in determining the service-connection of post-traumatic stress disorder by including military sexual trauma as a stressor described in section 3.304(f)(3) of title 38, Code of Federal Regulations; and
 (2)recognizing the full range of physical and mental disabilities (including depression, anxiety, and other disabilities as indicated in the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association) that can result from military sexual trauma.
 (c)Provision of informationDuring the period beginning on the date that is 15 months after the date of the enactment of this Act and ending on the date on which the Secretary updates and improves regulations as described in subsection (b), the Secretary shall—
 (1)provide to each veteran who has submitted a covered claim or been treated for military sexual trauma at a medical facility of the Department with a copy of the report under subsection (a)(3) or section 1164 of title 38, United States Code, as added by subsection (a)(1), that has most recently been submitted to Congress;
 (2)provide on a monthly basis to each veteran who has submitted any claim for disability compensation or been treated at a medical facility of the Department information that includes—
 (A)the date that the Secretary plans to complete such updates and improvements to such regulations; (B)the number of covered claims that have been granted or denied during the month covered by such information;
 (C)a comparison to such rate of grants and denials with the rate for other claims regarding post-traumatic stress disorder;
 (D)the three most common reasons for such denials; (E)the average time for completion of covered claims;
 (F)the average time for processing covered claims at each regional office; and (G)any information the Secretary determines relevant with respect to submitting a covered claim;
 (3)in addition to providing to veterans the information described in paragraph (2), the Secretary shall make available on a monthly basis such information on a conspicuous location of the Internet website of the Department; and
 (4)submit to Congress on a monthly basis a report that includes— (A)a list of all adjudicated covered claims, including ancillary claims, during the month covered by the report;
 (B)the outcome with respect to each medical condition included in the claim; and (C)the reason given for any denial of such a claim.
 (d)Military sexual trauma definedIn this section: (1)The term covered claim has the meaning given that term in section 1164(c)(1) of title 38, United States Code, as added by subsection (a)(1).
 (2)The term military sexual trauma has the meaning given that term in section 1164(c)(3) of title 38, United States Code, as added by subsection (a)(1).
				3.Limitation on awards and bonuses paid to senior executive employees of Department of Veterans
 AffairsSection 705 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 703 note) is amended by striking the period at the end and inserting the following: , of which, during fiscal years 2016 through 2018, not more than an aggregate amount of $2,000,000 in each such fiscal year may be paid to employees of the Department of Veterans Affairs who are members of the Senior Executive Service..
		
	Passed the House of Representatives July 27, 2015.Karen L. Haas,Clerk
